Citation Nr: 0839725	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-21 371	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island




THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral pes 
planus.




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.  

These matters come to the Board of Veterans' Appeals (Board) 
following a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island.  In that decision, the RO denied the veteran's 
petition to reopen his previously denied claim for service 
connection for bilateral pes planus.  

The veteran had requested an informal hearing with the 
Providence VARO.  In May 2008, the veteran discussed the case 
over the phone with a Decision Review Officer (DRO) as an 
informal conference.  During the informal conference, the 
veteran informed the DRO that he was undergoing chemotherapy 
treatment for his recently diagnosed cancer.  Consequently, 
the veteran withdrew his request for a local hearing at the 
Providence VARO.


FINDINGS OF FACT

1.  All notification and development duties needed to render 
a decision on the veteran's petition to reopen his claim for 
service connection for bilateral pes planus have been met.  

2.  In a May 1974 decision, the Board denied the veteran's 
claim for service connection for bilateral pes planus.  
Although notified of the denial and his appellate rights, the 
veteran did not perfect a timely appeal of the decision as to 
that issue.

3.  Additional evidence associated with the claims file since 
the Board's May 1974 denial does not, by itself or considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for bilateral pes planus.  


CONCLUSIONS OF LAW

1.  The May 1974 Board decision that denied the veteran's 
claims for service connection for pes planus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  Since the May 1974 Board decision, new and material 
evidence has not been received; the requirements to reopen 
the claim for service connection for bilateral pes planus are 
not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board notes that, effective May 30, 2008, VA revised 
38 C.F.R. § 3.159 (2007).  See 73 Fed. Reg. 23353-23356 
(April 30, 2008).  In particular, the amended regulation 
removes the third sentence of 38 C.F.R. § 3.159(b)(1) which 
states that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Additionally, the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1) is changed to read, "The information and 
evidence that the claimant is informed that the claimant is 
to provide must be provided within one year of the date of 
the notice."  The amended regulation also adds a new 
paragraph, (b)(3), to 38 C.F.R. § 3.159 which states that no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  The amendments to 38 C.F.R. § 3.159 apply to 
all applications for benefits pending before VA on, or filed 
after, May 30, 2008.  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  In 
any event, the Board finds that all notification and 
development action needed to render a decision on the 
veteran's petition to reopen his claim for service connection 
for bilateral pes planus have been accomplished.

In this respect, through an August 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  In this regard, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Veterans Appeals (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.  After having carefully 
reviewed the record, the Board has concluded that the notice 
requirements of the VCAA, per the holding in Kent, have been 
satisfied.  

In particular, the August 2004 notice letter informed the 
veteran of the reasons behind the previous denial of his 
claim and what he needed to submit to reopen his claim.  The 
veteran was also notified of the evidence that would be 
necessary to substantiate the element or elements required to 
establish service connection.  Thus, the Board finds the 
specific notice requirements involving a petition to reopen a 
previously denied claim have been met.  Kent, 20 Vet. App. at 
1.  The veteran is on notice of what he needs to reopen his 
claim and the evidence necessary to substantiate his claim 
for service connection.

The Board also finds that the August 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letters also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Furthermore, a June 
2008 notice letter informed the veteran of the provisions 
regarding the assignment of effective dates and disability 
rating elements.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Thus, the Board finds that, "the appellant [was] provided 
the content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim decided 
herein.  The RO has obtained the veteran's service medical 
records and attempted to obtain relevant VA treatment 
records.  As for whether further action should have been 
undertaken by way of obtaining medical opinions, the Board 
notes, as reflected below, that new and material evidence to 
reopen the veteran's claims for service connection for 
bilateral pes planus has not been received.  Given the 
standard of the regulation, the Board finds that VA did not 
have a duty to obtain a medical examination or medical 
opinion as to those claims in this case.  See 38 C.F.R. § 
3.159(c)(4)(iii).

II.  Analysis

As indicated above, in the May 1974 decision, the Board 
denied the veteran's claim for service connection for 
bilateral pes planus.  The veteran was timely notified of the 
adverse decision and his appellate rights, but did not 
appeal.  Thus, the Board decision of May 1974 is final based 
on the evidence of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103.  In June 2004, the veteran sought to reopen 
his previously denied claim.

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

(During the pendency of the veteran's appeal VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claims.)

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the previous final denial 
was the August 1989 decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The veteran was notified in May 1974 that his claim for 
service connection for bilateral pes planus was denied as a 
result of his failing to submit medical evidence of 
aggravation of his preexisting pes planus condition due to 
service.  The relevant evidence of record since the Board's 
final decision in May 1974 consists of the veteran's 
statements.  

Here, the basis of the prior denial was the lack of competent 
medical evidence of aggravation of the veteran's preexisting 
pes planus condition due to service.  Evidence received since 
the May 1974 Board decision, does not reflect any competent 
medical evidence of aggravation of the veteran's preexisting 
pes planus condition due to service.  Furthermore, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (New and 
material evidence is required to be something other than the 
veteran's own statement); see also Hickson v. West, 11 Vet. 
App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Notwithstanding the veteran's competency to report having pes 
planus, none of the evidence or argument submitted since the 
final May 1974 decision relates any aggravation of the 
veteran's pes planus to the veteran's period of military 
service. 

Therefore, the Board finds that the evidence received since 
the final RO decision in May 1974 is not new as it was 
previously before agency decision makers.  Also, the evidence 
is not material for purposes of reopening the claim for 
service connection for bilateral pes planus.  In this case, 
the evidence received does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received; hence, the 
requirements to reopen the claim for service connection for 
bilateral pes planus have not been met, and the appeal as to 
this issue must be denied.  As new and material evidence to 
reopen this finally disallowed claim has not been received, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
application to reopen the claim for entitlement to service 
connection for bilateral pes planus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


